                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            COLUMBIA DIVISION


UNITED STATES OF AMERICA,                 )
                                          )      CRIM. CASE NO.: 3:19-CR-560
 vs.                                      )
                                          )
                                          )      NOTICE OF APPEARANCE OF
BRENDAN SCHRIBER,                         )               COUNSEL
                                          )
                     DEFENDANT.           )
                                          )




       Notice is hereby given of the entry of the undersigned as counsel for the defendant,

Brendan Schriber, in the above-entitled action. Pursuant to Fed. R. Civ P. 5, all further

notice and copies of pleadings, papers and other material relevant to this action should be

directed to and served upon:

                     Deborah B. Barbier
                     Deborah B. Barbier, LLC
                     1811 Pickens Street
                     Columbia, SC 29201
                     (803) 445-1032
                     dbb@deborahbarbier.com

                                          Respectfully Submitted,

                                          S/Deborah B. Barbier
                                          Deborah B. Barbier (#6639)
                                          Deborah B. Barbier, LLC
                                          1811 Pickens Street
                                          Columbia, SC 29201
                                          (803) 445-1032
                                          dbb@deborahbarbier.com
